MEMORANDUM OPINION
                                          No. 04-12-00185-CV

                                       IN RE Abraham H. DIAZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: April 4, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 27, 2012, relator filed a petition for writ of mandamus.                The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                                   PER CURIAM




1
  This proceeding is brought pursuant to section 273.061 of the Texas Election Code. See TEX. ELEC. CODE ANN.
§ 273.061 (West 2010). The respondent is Sergio Mora, Chairman of the Webb County Democratic Party.